Appeal by the City of New York, as employer, from an award of compensation to claimant for disability. The issue is whether at the time of injury claimant was engaged in a hazardous employment within the meaning of the Workmen’s Compensation Law. His title was that of playground director but there is testimony to support a finding that he had to do some work as a laborer in the maintenance of grounds. He was injured while shovelling clay. Award affirmed, with costs to the Workmen’s Compensation Board. All concur. [See 271 App. Div. 757.]